                                                                            J S -6
 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 GINA QUICK,                                     )   Case No. CV 19-8650-GW-KSx
                                                   )
12                    Plaintiff,                   )   ORDER GRANTING
                                                   )   STIPULATION TO DISMISS
13              vs.                                )   ENTIRE ACTION WITH
                                                   )   PREJUDICE
14 LIFE INSURANCE COMPANY OF                       )
   NORTH AMERICA,                                  )   Judge: George H. Wu
15                                                 )   Ctrm: 9D
             Defendant.                            )
16                                                 )   Complaint Filed: October 8, 2019
17
18              Based upon the stipulation of the parties and for good cause shown,
19              IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-08650-GW-KS,
20 is dismissed in its entirety as to all defendants, with prejudice.
21              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
22 attorneys’ fees and costs in this matter.
23
24
     Dated: January 2, 2020
25
                                                   Honorable George H. Wu
26                                                 United States District Judge
27
28
                                                   1                  Case No. 2:19-cv-08650-GW-KS
                                                               ORDER GRANTING STIPULATION TO
     172306.1
                                                          DISMISS ENTIRE ACTION WITH PREJUDICE
